

115 HR 3913 IH: American Miners Pension Act of 2017
U.S. House of Representatives
2017-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3913IN THE HOUSE OF REPRESENTATIVESOctober 3, 2017Mr. McKinley (for himself, Mr. Welch, Mr. Brady of Pennsylvania, Mr. Pocan, Mr. Thompson of Mississippi, Ms. Kaptur, Mr. Ryan of Ohio, Mr. Yarmuth, Mr. Michael F. Doyle of Pennsylvania, Mr. Scott of Virginia, Mr. Norcross, Mr. Mooney of West Virginia, Mr. Jenkins of West Virginia, Mr. Johnson of Ohio, and Mrs. Bustos) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the  Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Surface Mining Control and Reclamation Act of 1977 to transfer certain funds to the
			 1974 United Mine Workers of America Pension Plan, and for other purposes.
	
 1.Short titleThis Act may be cited as the American Miners Pension Act of 2017. 2.Transfers to 1974 UMWA Pension Plan (a)In generalSubsection (i) of section 402 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232) is amended—
 (1)by redesignating paragraph (4) as paragraph (5); and (2)by inserting after paragraph (3) the following:
					
						(4)Additional amounts
 (A)CalculationIf the dollar limitation specified in paragraph (3)(A) exceeds the aggregate amount required to be transferred under paragraphs (1) and (2) for a fiscal year, the Secretary of the Treasury shall transfer an additional amount equal to the difference between such dollar limitation and such aggregate amount to the trustees of the 1974 UMWA Pension Plan to pay benefits required under that plan.
 (B)Cessation of transfersThe transfers described in subparagraph (A) shall cease as of the first fiscal year beginning after the first plan year for which the funded percentage (as defined in section 432(i)(2) of the Internal Revenue Code of 1986) of the 1974 UMWA Pension Plan is at least 100 percent, taking fully into account all outstanding liabilities for loans made pursuant to subparagraph (D).
 (C)Prohibition on benefit increases, etcDuring a fiscal year in which the 1974 UMWA Pension Plan is receiving transfers under subparagraph (A), no amendment of such plan which increases the liabilities of the plan by reason of any increase in benefits, any change in the accrual of benefits, or any change in the rate at which benefits become nonforfeitable under the plan may be adopted unless the amendment is required as a condition of qualification under part I of subchapter D of chapter 1 of the Internal Revenue Code of 1986.
 (D)Treatment of transfers for purposes of withdrawal liability under ERISAIf the 1974 UMWA Pension Plan is in critical, seriously endangered, or endangered status (within the meaning of section 432 of the Internal Revenue Code of 1986 and section 305 of the Employee Retirement Income Security Act of 1974) for a plan year beginning in a fiscal year, the amount of any transfer made under subparagraph (A) for such fiscal year (and any earnings attributable thereto) shall be disregarded in determining the unfunded vested benefits of the 1974 UMWA Pension Plan and the allocation of such unfunded vested benefits to an employer for purposes of determining the employer’s withdrawal liability under section 4201 of the Employee Retirement Income Security Act of 1974.
							(E)Additional loan authority
 (i)In generalIn addition to the amounts transferred under any provision other than this subparagraph, and without regard to the limitations described in paragraph (3), each year beginning with fiscal year 2018 the Secretary of the Treasury shall transfer to the 1974 UMWA Pension Plan as a loan the amount certified by the Trustees of the 1974 UMWA Pension Plan to be necessary to prevent the insolvency of such plan.
 (ii)Annual capThe amount of each annual loan under clause (i) shall not exceed $600,000,000. (iii)Loan terms (I)In generalEach such annual loan shall bear interest at the rate of 1 percent per annum, and each shall be treated as a separate loan.
 (II)RepaymentFor the first 10 years of each such loan, only the interest on such loan shall be repayable, and payments on the principal shall be distributed over the 30-year period beginning with the 11th year of the loan.
 (III)Additional paymentsNotwithstanding subclauses (I) and (II), to the extent that the Trustees of the 1974 UMWA Pension Plan certify that such plan has surplus assets which are not needed to pay benefits under the plan or to ensure the future solvency of the plan, such surplus assets shall be applied towards the repayment of the oldest outstanding loan made pursuant to this subparagraph.
 (IV)Maintenance of certain measures under rehabilitation planEach loan under this subparagraph shall specify as a condition of the loan that, if the 1974 UMWA Pension Plan emerges from critical status (within the meaning of section 432 of the Internal Revenue Code of 1986 and section 305 of the Employee Retirement Income Security Act of 1974), the Plan will continue to meet the requirements of section 432(b)(3) of such Code and 305(b)(3) of such Act, the measures adopted pursuant to section 432(e)(3)(A)(ii) of such Code and section 305(e)(3)(A)(ii) of such Act will remain in place, and section 412(b)(3) of such Code and section 302(b)(3) of such Act shall continue to apply to the Plan.
 (iv)Annual certificationEach year beginning with fiscal year 2018, the Trustees of the 1974 UMWA Pension Plan shall certify the amount required to be loaned pursuant to clause (i) and the amount of any surplus assets described in clause (iii)(III). Such certification shall also include a certification that—
 (I)such loan amount, in combination with future amounts available to the Plan, is projected to be sufficient to maintain indefinitely the solvency of the plan (without regard to any outstanding loan balance); and
 (II)the Plan is projected to be able to repay the amount of such loan, with interest, as required under clause (iii).
									The preceding sentence shall not apply with respect to any year in which the amount determined by
			 the Trustees under clause (i) is $0 and no loans under this subparagraph
 remain outstanding.(v)Plan insolvency or defaultIf the 1974 UMWA Pension Plan becomes insolvent in any year despite receiving loan amounts under this subparagraph, or if the Plan is unable to make any payment on a loan under this subparagraph when due, employers contributing to the Plan and employer associations with members contributing to the Plan shall not be subject to any new or increased liability, including any increased fee, expense, contribution, assessment, or surcharge.
 (vi)InsolvencyFor purposes of this subparagraph, the term insolvency has the meaning given such term by section 418E(b)(1) of the Internal Revenue Code of 1986. (vii)Initial loanThe first loan under this subparagraph shall be made not later than 60 days after the date of enactment of the American Miners Pension Act of 2017.
								(F)Enhanced annual reporting
 (i)In generalNot later than the 90th day of each plan year beginning after the date of enactment of the American Miners Pension Act of 2017, the trustees of the 1974 UMWA Pension Plan shall file with the Secretary of the Treasury or the Secretary's delegate and the Pension Benefit Guaranty Corporation a report (including appropriate documentation and actuarial certifications from the plan actuary, as required by the Secretary of the Treasury or the Secretary's delegate) that contains—
 (I)whether the plan is in endangered or critical status under section 305 of the Employee Retirement Income Security Act of 1974 and section 432 of the Internal Revenue Code of 1986 as of the first day of such plan year;
 (II)the funded percentage (as defined in section 432(i)(2) of such Code) as of the first day of such plan year, and the underlying actuarial value of assets and liabilities taken into account in determining such percentage;
 (III)the market value of the assets of the plan as of the last day of the plan year preceding such plan year;
 (IV)the total value of all contributions made during the plan year preceding such plan year; (V)the total value of all benefits paid during the plan year preceding such plan year;
 (VI)cash flow projections for such plan year and either the 6 or 10 succeeding plan years, at the election of the trustees, and the assumptions relied upon in making such projections;
 (VII)funding standard account projections for such plan year and the 9 succeeding plan years, and the assumptions relied upon in making such projections;
 (VIII)the total value of all investment gains or losses during the plan year preceding such plan year; (IX)any significant reduction in the number of active participants during the plan year preceding such plan year, and the reason for such reduction;
 (X)a list of employers that withdrew from the plan in the plan year preceding such plan year, and the resulting reduction in contributions;
 (XI)a list of employers that paid withdrawal liability to the plan during the plan year preceding such plan year and, for each employer, a total assessment of the withdrawal liability paid, the annual payment amount, and the number of years remaining in the payment schedule with respect to such withdrawal liability;
 (XII)any material changes to benefits, accrual rates, or contribution rates during the plan year preceding such plan year;
 (XIII)any scheduled benefit increase or decrease in the plan year preceding such plan year having a material effect on liabilities of the plan;
 (XIV)details regarding any funding improvement plan or rehabilitation plan and updates to such plan; (XV)the number of participants and beneficiaries during the plan year preceding such plan year who are active participants, the number of participants and beneficiaries in pay status, and the number of terminated vested participants and beneficiaries;
 (XVI)the information contained on the most recent annual funding notice submitted by the plan under section 101(f) of the Employee Retirement Income Security Act of 1974;
 (XVII)the information contained on the most recent Department of Labor Form 5500 of the plan; and (XVIII)copies of the plan document and amendments, other retirement benefit or ancillary benefit plans relating to the plan and contribution obligations under such plans, a breakdown of administrative expenses of the plan, participant census data and distribution of benefits, the most recent actuarial valuation report as of the plan year, copies of collective bargaining agreements, and financial reports, and such other information as the Secretary of the Treasury or the Secretary's delegate, in consultation with the Secretary of Labor and the Director of the Pension Benefit Guaranty Corporation, may require.
 (ii)Electronic submissionThe report required under clause (i) shall be submitted electronically. (iii)Information sharingThe Secretary of the Treasury or the Secretary's delegate shall share the information in the report under clause (i) with the Secretary of Labor.
 (iv)PenaltyAny failure to file the report required under clause (i) on or before the date described in such clause shall be treated as a failure to file a report required to be filed under section 6058(a) of the Internal Revenue Code of 1986, except that section 6652(e) of such Code shall be applied with respect to any such failure by substituting $100 for $25. The preceding sentence shall not apply if the Secretary of the Treasury or the Secretary's delegate determines that reasonable diligence has been exercised by the trustees of such plan in attempting to timely file such report.
 (G)1974 UMWA Pension Plan definedFor purposes of this paragraph, the term 1974 UMWA Pension Plan has the meaning given the term in section 9701(a)(3) of the Internal Revenue Code of 1986, but without regard to the limitation on participation to individuals who retired in 1976 and thereafter..
 (b)Coordination with taxation of unrelated business incomeSubparagraph (A) of section 514(c)(6) of the Internal Revenue Code of 1986 is amended— (1)by striking or at the end of clause (i);
 (2)by striking the period at the end of clause (ii)(II) and inserting , or; and (3)by adding at the end the following new clause:
					
 (iii)indebtedness with respect to the 1974 UMWA Pension Plan (as defined in section 402(i)(4)(G) of the Surface Mining Control and Reclamation Act of 1977) under a loan made by the Secretary pursuant to section 402(i)(4)(E) of the Surface Mining Control and Reclamation Act of 1977..
 (c)Effective dateThe amendments made by this section shall apply to fiscal years beginning after September 30, 2016. 